Citation Nr: 0711707	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran's DD 214 indicates that he served on active duty 
from September 1967 to September 1969.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.  
Jurisdiction was subsequently transferred to the Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania. 

In November 2005, the veteran presented testimony at a 
hearing before a Decision Review Officer at the ROIC.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board also notes that although the issue of entitlement 
to service connection for hepatitis B was addressed in the 
Statement of the Case, in his VA Form 9 the veteran limited 
his appeal to the issue of entitlement to service connection 
for hepatitis C.  The Board will limit its consideration 
accordingly.


FINDING OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

Hepatitis C was not incurred or aggravated during active 
duty.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in September 2002, prior to the 
initial adjudication of the claim, the RO sent the veteran a 
letter informing him of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the letter did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the RO with the information and any 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  In addition, the 
veteran was provided notice concerning the disability rate 
and effective-date elements of the claim by letter mailed in 
June 2006.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.    

The Board acknowledges that the veteran has not been afforded 
a VA examination that is adequate for adjudication purposes 
but has determined that a remand for the purpose of affording 
the veteran another VA examination is not required in this 
case.  In this regard, the Board has determined that the 
veteran is not a credible witness and any medical opinion 
supporting the veteran's claim would necessarily be based on 
history that the Board has determined is not credible.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.


Analysis

The veteran contends that he contracted hepatitis by being 
exposed to blood while helping wounded soldiers during active 
duty in Vietnam.  He also contends that his post-service 
history includes no risk factors for the development of 
hepatitis C.

Service personnel records show that the veteran served in 
Vietnam as a light vehicle driver.  They do not show that the 
veteran received any award indicative of his participation in 
combat, nor do they contain any corroborating evidence that 
the veteran helped wounded soldiers or was otherwise exposed 
to blood.  In addition, the service medical records do not 
show that he received a blood transfusion or that he was 
otherwise exposed to blood.

The record reflects and the veteran acknowledges that he was 
initially found to have hepatitis C in 2001.  The medical 
evidence supportive of the veteran's claim is limited to the 
report of a September 2002 VA examination.  The examiner 
opined that, "It is as least as likely as not that blood 
exposure during combat experience in Vietnam resulted in 
hepatitis C in the absence of other risk factors."  The 
Board has determined that this opinion is of no probative 
value because it is based on the veteran's self-serving 
statement that he served in combat and was exposed to blood 
from wounded soldiers and that he had no history of 
intravenous drug abuse.  There is absolutely no corroborating 
evidence of the veteran's participation in combat or that he 
assisted wounded soldiers in Vietnam.  Moreover, VA records 
show that the veteran was hospitalized in August 1971 and 
from January to February 1972 because of heroin dependence.  
In August 1971, the veteran reported that he had been using 
heroin for over a year.  In January 1972, he reported daily 
heroin use and was found to have acupuncture tracks on both 
forearms.  Thus, it is clear to the Board that the veteran is 
not credible.

The Board also notes that the veteran reported at the 
September 2002 VA examination that he had a self-inflicted 
tattoo applied in Vietnam.  Although there is no medical 
evidence linking his hepatitis C to the self-inflicted 
tattoo, the Board again notes that this is a self serving 
statement that is not corroborated by any other evidence and 
is not deemed to be credible by the Board. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Service connection for hepatitis C is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


